      Case 5:21-cv-00061-MTT-CHW Document 12 Filed 07/30/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

GRADY RENARD WILLIAMS, JR,          :
                                    :
            Plaintiff,              :
                                    :
      v.                            :               Case No. 5:21-cv-00061-MTT-CHW
                                    :
UNITED STATES OF AMERICA, et al., :
                                    :
            Defendants.             :
____________________________________:

                            ORDER AND RECOMMENDATION

       In early April 2021, the Court entered judgment dismissing without prejudice and as

frivolous this action commenced by Plaintiff Grady Williams, also known as Abdul Malik Bey.

(Docs. 8, 9). Now before the Court are two motions filed by Plaintiff.

       In one motion, Plaintiff asks the Court to vacate its judgment based on fraud, and

specifically on the ground that Plaintiff Williams or Bey is a sovereign citizen who seeks

expatriation from the United States. Because Plaintiff’s sovereign citizen theory is frivolous and

does not request any judicially cognizable relief, it is RECOMMENDED that Plaintiff’s motion

to vacate be DENIED. (Doc. 10). See, e.g., Trevino v. Florida, 687 F. App’x 861, 862 (11th Cir.

2017). For the same reason, it is ORDERED that Plaintiff’s motion for judicial notice (Doc. 11)

is DENIED.

       Pursuant to 28 U.S.C. § 636(b)(1), the parties may serve and file written objections to this

Recommendation, or seek an extension of time to file objections, WITHIN FOURTEEN (14)

DAYS after being served with a copy thereof. The District Judge shall make a de novo

determination of those portions of the Recommendation to which objection is made. All other

portions of the Recommendation may be reviewed for clear error.

                                                1
      Case 5:21-cv-00061-MTT-CHW Document 12 Filed 07/30/21 Page 2 of 2




        The parties are further notified that, pursuant to Eleventh Circuit Rule 3-1, “[a] party failing

to object to a magistrate judge’s findings or recommendations contained in a report and

recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives the right to

challenge on appeal the district court’s order based on unobjected-to factual and legal conclusions

if the party was informed of the time period for objecting and the consequences on appeal for

failing to object. In absence of a proper objection, however, the court may review on appeal for

plain error if necessary in the interests of justice.”

        SO ORDERED and RECOMMENDED, this 30th day of July, 2021.


                                                           s/ Charles H. Weigle
                                                           Charles H. Weigle
                                                           United States Magistrate Judge




                                                    2
